DETAILED ACTION
This is the first office action on the merits in this application. The claims of June 12, 2020, are under consideration. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first end and a second end at line 1. The claim also recites a first end at line 4 and a second end at line 5. It is unclear, as claimed, if these are the same first and second ends or different first and second ends. Clarification is required. 
The claim additionally recites a first end and second end at section b). While it is clear that this is a different set of ends, it is kindly requested that the ends be given distinct names for clarify of the claim terms. (e.g. lever first end)
Claim 1 section a) is written as though subsets i), ii), iii) and iv) are intended to further limit the body of a).  However, this is unclear, as presently written. Examiner recommends prior to i), insertion of wherein:  Clarification is required. 
Claim 1 a) i) teaches first and second wedging surfaces, first and second upper wedging surfaces. Then, i)1) refers to “the wedging surfaces”. It is unclear which of those wedging surfaces are being referred to. 
Claim 1 a)i)3) teaches an angle of less than 40 degrees. It is unclear what this is being measured relative to.  This same rejection applies to claim 13. 
Claim 1 section d) appears to be reciting the clamping surface of the lever (clamping sections), though it is given a different name at this portion of the claim. Correlation between the same portions is requested. 
Claim 1 fails to clarify how the first and second ends relate to the ‘resistance’ and ‘force’ sections of the device. Clarification is required. 
Claim 8, section a) refers to a first and second end and section b) refers to a first and second end. It is unclear if these are the same or different structures. 
The claim additionally recites a first end and second end at section c). While it is clear that this is a different set of ends, it is kindly requested that the ends be given distinct names for clarify of the claim terms. (e.g. lever first end)
Claim 8, section f) refers to “the plane” which limitation lacks antecedent basis in the claims. Correction is required. 
Claim 8 is considered to be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural 
Claim 8 fails to clarify how the first and second ends relate to the ‘resistance’ and ‘force’ sections of the device. Clarification is required. 
Claim 14 fails to clarify how the first and second ends relate to the ‘resistance’ and ‘force’ sections of the device. Clarification is required. 
Claim 14 section e) appears to be reciting the clamping surface of the lever (clamping sections), though it is given a different name at this portion of the claim. Correlation between the same portions is requested. 
Allowable Subject Matter
No claims are presently allowed. No claim can be allowed until such time as the rejections under 35 USC 112(b) are overcome. 
No prior art rejections are made at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799